IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,476-02


EX PARTE MARTIN L. GUILLORY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 951941-A IN THE 69,476-02 DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty-five years' imprisonment. 
	On August 4, 2006, Applicant filed his writ in the district court.  On September 24, 2007,
Applicant filed a motion to amend his habeas writ in the district court.  In his amended writ he raised
additional claims pertaining to the effectiveness of appellate counsel and the rulings of the trial court. 
On March 28, 2008, the trial court entered findings of fact and conclusions of law pertaining to the
grounds raised in Applicant's writ of habeas corpus, but did not enter findings pertaining to the
grounds raised in Applicant's amended writ.  The trial court recommended that relief be denied.
	The trial court's findings, although correct, did not fully address all fact issues necessary to
the resolution of the claims that were raised by Applicant.  Nonetheless, this Court has undertaken
an independent review of all the evidence in the record.  Therefore, based on the trial court's findings
of fact and conclusions of law as well as this Court's independent review of the entire record, we
deny relief.
	It is so ordered on this the 2ND day of JULY, 2008.

Filed:
Do not publish